Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about September 22, 2009, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed the act of unlawful possession of a weapon by a person under 16, and also committed an act which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the fourth degree, and placed him on probation for 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The evidence supports the inference that when appellant accepted a bag from a friend, appellant actually knew there was a firearm in the bag (see generally People v Reisman, 29 NY2d 278, 285-286 [1971], cert denied 405 US 1041 [1972]), and that he took possession of it for the purpose of hiding it. Appellant’s claim of temporary innocent possession is without merit (see People v Sheehan, 41 AD3d 335 [2007], Iv denied 9 NY3d 993 [2007]). Concur — Gonzalez, P..J., Mazzarelli, Sweeny, Richter and Manzanet-Daniels, JJ.